—Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered July 30, 1997, convicting defendant, after a jury trial, of manslaughter in the first degree and criminal use of a firearm in the first degree, and sentencing him to concurrent terms of SVs to 25 years and 121/2 to 25 years, respectively, unanimously affirmed.
Defendant’s contention that the prosecution failed to disclose alleged purported cooperation agreements involving certain prosecution witnesses is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that it is based entirely on speculation and unwarranted assumptions. There is no basis in the record upon which to find that there were any undisclosed agreements (see, People v Wooley, 200 AD2d 644, lv denied 83 NY2d 878).
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Trial counsel employed an appropriate strategy in dealing with the question of whether the witnesses received any benefits for their testimony.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.